    Case 1:16-cr-00640-BMC Document 701 Filed 05/10/19 Page 1 of 3 PageID #: 9948




                                                    May 10, 2019

Via CM/ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Nordlicht, et al., Docket No: 1:16-cr-00640 (BMC)

Dear Judge Cogan:

       On behalf of Defendant Joe SanFilippo, we submit this letter memorandum to preclude a last-
minute attempt by the government to introduce false and misleading evidence against our client.

        Yesterday the government noticed Stephen Flatley, an FBI forensic examiner, to testify as a
government witness regarding GX-9501, which is a Microsoft Outlook note (the “Note”) with comments
on various issues that appear to pertain to this case.1 This exhibit is described in the government’s
exhibit list as “Outlook Sticky Note of Joseph SanFilippo (3/24/2015).” (A copy of the Note, along with
the government’s description of the exhibit, is attached hereto as Exh. A.) GX-9501 was first produced
to Defendants on December 26, 2017, but it was not claimed by the government to be Mr. SanFilippo’s
note until April 11th of this year. The Bates number of GX-9501 shows that it was obtained nearly three
years earlier, through the execution of the government’s search warrant on June 22, 2016.

       In fact, GX-9501 was not created by Mr. SanFilippo at all. It therefore cannot be authenticated
under FRE 901(a) and is inadmissible. It was in fact created by Daniel Mandelbaum, a government
witness in this case.

        According to his 3500 material, Mr. Flatley located GX-9501 in a filepath on Platinum Partner’s
server entitled:

        2016-06-22_11-59-50.E01/Partition 3/NONAME
       [NTFS]/[root]/Users/jsanfilippo/AppData/Local/
       Microsoft/Outlook/JSanFilippo@platinumlp.com.ost»[root]»Root –Mailbox»Shared
       Data»NoReplyv4»Notes»Issues. (Hereinafter, the “NoReplyv4 SanFilippo filepath.”)


1
      To the extent the government intends to use Flatley to provide expert testimony to authenticate
GX-9501, it is precluded from doing so since it failed to notice any expert by the deadline, July 15,
2018.
   Case 1:16-cr-00640-BMC Document 701 Filed 05/10/19 Page 2 of 3 PageID #: 9949



(See Flatley report, 3500-SF-1, a copy of which is attached hereto as Exh. B, at 5.) Apparently, the
inclusion of “JSanFilippo” within this file path lead Mr. Flatley to conclude, erroneously, that the
document was drafted by Mr. SanFilippo. Even the most basic investigation, however, would have led
Mr. Flatley to the correct conclusion.

        As the Court will recall, Mandelbaum became PPVA’s CFO in late 2014/early 2015, after Mr.
SanFilippo stood down from that position because of family health issues. Mandelbaum resigned from
Platinum in October 2015, and Mr. SanFilippo again became CFO. At that time, Platinum’s technology
department created a digital mailbox, entitled NoReplyv4, to, among other things, collect post-departure
emails to Mandelbaum, which were then forwarded to Mr. SanFilippo’s email address. Around the
same time, Platinum appears to have renamed this mailbox “NoReplyv4” and “mounted” it in a filepath
shared with Mr. SanFilippo’s Outlook. This is why Mandelbaum’s Outlook documents share a specific
filepath with Mr. SanFilippo’s. All of Mandelbaum’s Outlook files are on the NoReplyv4 SanFilippo
filepath.

        We believe Mr. Flatley would acknowledge that – putting the Note to the side for a moment –
not a single document belonging to Mr. SanFilippo can be found on the NoReplyv4 SanFilippo filepath.
More critically, the filepath files include not only the Note but 33,524 documents that indisputably
belong to Mandelbaum, including all of his emails, notes, calendar entries, and contacts dating prior to
his departure from Platinum. Among these items are Mandelbaum’s security passwords and questions
for Mandelbaum’s credit cards (e.g., his wife’s name, his high school), information for his rental car and
other accounts, contact information for his friends and family, his login information and password for
his Ancestry.com account, voicemail messages for him, and his LinkedIn correspondence. Beside the
Note, there are only three other Outlook notes found on the NoReplyv4 SanFilippo filepath and they
include a draft of a speech given at a synagogue (which is identical to a speech Mandelbaum emailed to
his wife), and a reference to a chatroom for sexual encounters with strangers. These notes were
demonstrably written by Mandelbaum. The metadata for these items all share the same filepath, which is
JSanFilippo@Platinumlp.com\Root-Mailbox\Shared Data\NoReplyv4, followed by a specific file such
as Inbox, Sent Mail, Notes, Contacts, etc. Mr. Flatley easily could have discovered this Mandelbaum
trove himself had he searched all of Mr. SanFilippo’s Outlook files. Instead, he apparently focused on
the pathway of one specific file only (the Note), presumably at the direction of the prosecutors.

        The government should have been known better – and presumably did. Nearly eight months
ago, on October 5, 2018, it produced in discovery a copy of the same note (the “Mandelbaum Note”),
but bearing a “DM” Bates number (indicating a production from Mandelbaum himself). (A copy of the
Mandelbaum Note is attached hereto as Exh. C.) Furthermore, the government also produced copies of
all 33,524 Mandelbaum documents identified above, which were found on the NoReplyv4 SanFilippo
filepath. Surely, Mr. Flatley is not prepared to testify that any of these documents bearing
Mandelbaum’s name or personal information belong to Mr. SanFilippo. The truth would have been easy
enough for him to discover.

        Finally, the contents of the Note itself provided a sufficient basis for the government to at least
suspect that the document may have been created by Mandelbaum. Issues described in the Note relate
quite specifically to Mandelbaum’s known experiences at Platinum, as disclosed in his interview
                                                      2
   Case 1:16-cr-00640-BMC Document 701 Filed 05/10/19 Page 3 of 3 PageID #: 9950



statements to the government. For example, one issue Mandelbaum lists on the Note is “David
Steinberg trading in BE [Black Elk],” which he also discussed in his 2016 interviews with the
government [e.g., 3500 DMA-1 at 5]. The same is true for the issue of “Nomura[‘s] call” regarding
Steinberg, which Mandelbaum also appears to have discussed with the government [3500 DMA-3 at 5].
By contrast, none of the issues in the Note has anything to do with Mr. SanFilippo’s job responsibilities,
which centered around financial reporting and not redemptions policies or trading in Black Elk. Both in
tone and in substance, the Note is foreign to Joe SanFilippo.

        The government bears the burden of establishing that GX-9501 “is what the proponent claims it
is.” FRE 901(a). In the Second Circuit, “[t]his requirement is satisfied ‘if sufficient proof has been
introduced so that a reasonable juror could find in favor of authenticity or identification.’” United States
v. Pluta, 176 F.3d 43, 49 (2d Cir. 1999) (quoting United States v. Ruggiero, 928 F.2d 1289, 1303 (2d
Cir. 1991)). Here, for all of the above reasons, the government cannot come close to making such a
showing. It almost goes without saying that the prejudicial impact of GX-9501 upon Mr. SanFilippo far
exceeds any probative value.

      We respectfully request that the Court preclude the testimony of Mr. Flatley and the introduction
of GX-9501 into evidence.

Dated: New York, New York
       May 10, 2019
                                                      Respectfully submitted,




                                                      Kevin J. O’Brien
                                                      Adam C. Ford
                                                      Matthew A. Ford
                                                      Anjula Prasad
                                                      FORD O’BRIEN LLP
                                                      575 Fifth Avenue 17th Fl.
                                                      New York, New York 10017




                                                     3
